DETAILED ACTION
	Claims 1-20 are presented on 04/03/2020 for examination on merits.  Claims 1, 11, and 20 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claims 3 and 13 each recite a limitation “the mapping in based on information” deficiently, because the limitation should have been “the mapping is based on information.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 11, and 20 each recite the limitation "the requested financial transaction" in the obtaining step, respectively.  There is insufficient antecedent basis for this limitation in the claims.  The obtaining step defines “a request to register for a financial transaction” rather than “a request for a financial transaction.”  It appears that the requestor already has the financial information when sending a request to a server or a computer for a registration of the financial information wherein the request comprises client information and transaction information.  It is confusing to recite “the requested financial transaction” in the claims when the request is about registration for a financial transaction.
Claims 6 and 16 also recite the limitation "the financial transaction" respectively, unclearly or lacking sufficient antecedent basis for this limitation in the claims.  It is unclear whether the financial transaction is the requested financial transaction or the financial transaction provided by the client for registration purpose.
Claims 1, 11, and 20 each recite the limitation "mapping … the client to a pre-defined security profile" in the mapping step, unclearly, because a client and a pre-defined security profile are not parallel items to be mapped.  It appears that the Applicant means “mapping … a security file of the client to a pre-defined security profile.”
Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1 and 11, respectively.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
The closest prior art, Townsend (US 20190305932 A1), Smith (US 20150379510 A1), and Ortiz (US 20190073666 A1) do not disclose the features for “mapping, by the one or more processors, the client to a pre-defined security profile, wherein the security profile comprises a protocol for encrypting contents of the smart contract based on a security level associated with the security profile; selecting, by the one or more processors, based on the security level, encryption keys from a repository; selecting, by the one or more processors, based on the security level, security codes; and executing, by the one or more processors, an encryption script, to automatically encrypt the contents of the smart contract, wherein the encryption script utilizes the encryption keys and the security codes to encrypt the contents of the smart contract, wherein the executing comprises embedding SafeMath library codes in the smart contract” as recited in independent claims 1, 11, and 20 in combination with other limitations recited as specified in claims thereof.  
Townsend (US 20190305932 A1) teaches encryption‐related functions performed throughout the system for requests and responses with encryption service functions utilizing blockchain smart contracts; see the Abstract and par. 0013-0015.  However, Townsend fails to disclose the selecting steps for obtaining the keys and codes for encrypt the contents of the smart contract.  
Smith (US 20150379510 A1) teaches smart contracts being used to monetize data transactions involving changes to data included into a data supply chain wherein one or more API variants run on a data producer's local device to generate an encryption key linked (keyed) to a Smart Contract; see the Title and Abstract and par. 0027.  However, Smith is silent about selecting the keys and codes for encrypt the contents of the smart contract based on a security level associated with the security profile.  

Ortiz (US 20190073666 A1) teaches utilizing the private key corresponding to the merchant identifier to decrypt the cryptographic linkages between the one or more blocks. While a user profile linked to a digital wallet is discussed; par. 0135 and 0158, Ortiz’s user profile is not used for obtaining a security level for selections of security keys.  
 Therefore, the independent claims 1, 11, and 20 are allowable over prior art.  The dependent claims are allowable by virtual of their dependency from the base claims 1, 11, and 20, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        01/03/2022